DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (JP 2003-226325).
Regarding claims 1 and 11, Nakazawa teaches a box (Fig. 1) and blank (Fig. 3) comprising: a first side panel 7 (Fig. 3); a second side panel 13 positioned perpendicular to the first side panel; a top panel 8b joined to the first side panel; and a handle assembly, the handle assembly comprising: a handle portion 9b attached the top panel, the handle portion comprising a tab 12a at a side end of the handle portion, and a locking panel 11 attached to the second side panel, the locking panel defining a cut pattern, the cut pattern comprising a first side cut and a second side cut, a flap 11 defined between the first side cut (on the interior side per Fig. 3) and the second side cut (on the exterior side per Fig. 3), the first side cut diverging into an inner cut extending along a bottom of the flap and an outer cut defining a space below the bottom of the flap, a portion of the second side cut extending along the bottom of the flap, a bottom notch defined by the cut pattern between the outer cut and the portion of the second side cut (illustrated as protruding out a side of the bottom; Figs. 2-3).
Regarding claims 2 and 12, Nakazawa teaches the tab is received by the space with the flap folded about a fold line (Fig. 1).
Regarding claims 4 and 14, Nakazawa teaches a vertical edge extending upwards from the bottom notch to the portion of the second side cut (the distal vertical side of the opening; Fig. 3).
Regarding claims 5-7 and 15-17, Nakazawa teaches the vertical edge is perpendicular to the portion of the second side cut and to the inner cut (the flap is illustrated to have a flat bottom oriented on a horizontal plane, which is perpendicular to parallel vertical edges of the slot; Fig. 3).
Regarding claims 8-10 and 18-20, Nakazawa teaches flap has a flat linear bottom, so the inner cut and portion of the second side cut that form this feature form a flat linear bottom cut (Fig. 3).  As these lines form a linear feature together, they are collinear, and collinear lines are also parallel.

Allowable Subject Matter
Claims 3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest providing a handle notch formed by the fold line of the recited handle flap cutout.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various handle assemblies taught by the prior art that are relevant to the disclosure and reflective of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734